     Case 2:21-cv-05683-MCS-JC Document 11 Filed 07/20/21 Page 1 of 2 Page ID #:2963



1     WILLIAM PATE (SB # 45734)
      William.pate@nlrb.gov
2
      STEPHANIE CAHN (SB # 189277)
3     Stephanie.cahn@nlrb.gov
      MOLLY KAGEL (SB # 304328)
4
      Molly.kagel@nlrb.gov
5     National Labor Relations Board, Region 21
      312 North Spring Street, 10th Floor
6
      Los Angeles, CA 90012
7     Telephone: (213) 894-6512
      Facsimile: (213) 894-2778
8
9     Attorneys for Petitioner
10                               UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12
13     WILLIAM B. COWEN, Regional                        Case No.: 2:21-cv-05683
       Director of Region 21 of the National
14
       Labor Relations Board, for and on behalf          PETITIONER’S NOTICE TO THE
15     of the NATIONAL LABOR                             COURT RE: COURT-DIRECTED ADR
       RELATIONS BOARD,                                  PROGRAM
16
                                       Petitioner,
17
       v.                                                Date: August 23, 2021
18
                                                         Time: 9:00 a.m.
       MASON-DIXON INTERMODAL D/B/A
19
       UNIVERSAL INTERMODAL                              Judge: Hon. Mark C. Scarsi
20     SERVICES, SOUTHERN COUNTIES
                                                         Courtroom: First Street Courthouse
       EXPRESS, INC., ROADRUNNER
21                                                                  Courtroom 7C, 7th Floor
       INTERMODAL SERVICES, LLC., AND
22     UNIVERSAL TRUCKLOAD, INC.,
23                                   Respondents.
24
25          A.    In connection with this matter, a “Notice to Parties of Court-Directed ADR
26    Program” was provided to the National Labor Relations Board (Petitioner) on July 20,
27    2021, concerning its Petition for Temporary Injunction under Section 10(j) of the
28    National Labor Relations Act, as amended (29 U.S.C. Sec 160 (j)), filed on July 16, 2021.

                                                     1

                                                                                      2:21-cv-05683
     Case 2:21-cv-05683-MCS-JC Document 11 Filed 07/20/21 Page 2 of 2 Page ID #:2964



1           B.     Petitioner respectfully submits that the matter before the Court is not
2     appropriate for the Court-Directed ADR program for the following reasons:
3                  1.    In the instant matter before the Court, Petitioner is seeking a
4     temporary injunction against Mason-Dixon Intermodal d/b/a Universal Intermodal
5     Services, Southern Counties Express, Inc., Roadrunner Intermodal Services, LLC., and
6     Universal Truckload, Inc. (Respondents), pending final disposition of the matter at issue,
7     which was heard by an administrative law judge of the National Labor Relations Board,
8     from June 14, 2021 through June 22, 2021 and are scheduled to resume on July 26, 2021,
9     continuing on consecutive days thereafter until concluded.
10                 2.    The issue before the Court does not involve discovery or trial. Thus,
11    Federal Rule of Civil Procedure 26(f) is not applicable.
12                 3.    Under Local Rule 7-3, applications for preliminary injunctions are
13    exempt from the requirement to contact opposing counsel prior to the filing of motions to
14    discuss the substance of the motion and potential resolutions.
15
16          For all the listed reasons, Petitioner requests that the Court find that this case is not
17    suitable for the Alternative Dispute Resolution Program.
18
19          Dated at Los Angeles, California, this 20th day of July, 2021
20
21                                                   Respectfully submitted,
22
23                                                   /s/ Molly Kagel
24                                                   Molly Kagel
                                                     Stephanie Cahn
25
                                                     William Pate
26                                                   Attorneys for Petitioner
27
28

                                                    2

                                                                                     2:21-cv-05683
